             Case 3:16-bk-02232-JAF               Doc 156       Filed 08/13/19        Page 1 of 30




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

    In re:                                                              Case No. 3:16-bk-02232-JAF

    PREMIER EXHIBITIONS, INC., et al.,1                                 Chapter 11 (Jointly Administered)

      Debtors.


     SUMMARY COVER SHEET TO THE FINAL APPLICATION OF CARR, RIGGS &
        INGRAM LLC FOR ALLOWANCE OF COMPENSATION FOR SERVICES
       RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED AS TAX
    ADVISORS TO THE DEBTORS FOR THE PERIOD FROM JUNE 1, 2017 THROUGH
       JUNE 30, 2019, AND FOR ESTIMATED FEES THROUGH AND INCLUDING
              CONFIRMATION OF THE DEBTORS’ CHAPTER 11 PLAN

         In accordance with the Local Bankruptcy Rules for the Middle District of Florida (the

“Local Rules”), Carr, Riggs & Ingram LLC (the “Applicant”), tax advisors for the above-

captioned debtors and debtors in possession (collectively, the “Debtors”), submit this summary

(this “Summary”) of fees and expenses sought as actual, reasonable, and necessary in the fee

application to which this Summary is attached (the “Application”) for the period from June 1,

2017 through June 30, 2019 (the “Actual Period”), for allowance of compensation for

professional services of and reimbursement of actual and necessary expenses estimated to be

incurred from July 1, 2019 up to and including confirmation of the Debtors’ Plan2 (the

“Estimated Period”, together with the Actual Period, the “Application Period”).

         The Applicant submits the Application as a final fee application pursuant to Sections 328,

330, 331 and 503(b) of the Bankruptcy Code, Bankruptcy Rule 2016, Local Rule 2016-1, and the


1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC,
Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed Corp. (7309). The Debtors’ service
address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000, Atlanta, Georgia 30308.
2
  See Plan of Liquidation of the Debtors under Chapter 11 of the Bankruptcy Code [D.E. 81] (the “Plan”).
            Case 3:16-bk-02232-JAF            Doc 156       Filed 08/13/19      Page 2 of 30




Guidelines of the United States Trustee. The Applicant submitted each of its four interim

applications3 pursuant to the Compensation Order4 (as defined in the Application) and has

received no objections to the interim applications.

                                 General Information
Name of Applicant:                        Carr, Riggs & Ingram LLC
Services Provided to:                      RMS Titanic, Inc. and certain of its affiliates,
                                          as Debtors and Debtors in possession, from the
                                          Retention Date through the dismissal of RMS
                                          Titanic, Inc.’s Chapter 11 case5
Date of Retention:                        April 28, 2017
Petition Date                             June 14, 2016
Date of Order Authorizing the Debtors to
                                          May 26, 2017
Retain the Applicant [D.E. 604]
                Summary of Fees and Expenses Sought in the Application
Actual Period
Actual Period:                            June 1, 2017 Through June 30, 2019
Amount of Compensation Sought as $135,881.70
Actual, Reasonable, and Necessary for the
Actual Period:
Amount of Expense Reimbursement $685.18
Sought as Actual, Reasonable, and
Necessary for the Actual Period:
Total    Compensation      and   Expense $136,566.88
Reimbursement Requested for the Actual
Period:
Estimated Period
Estimated Period:                         July 1, 2019 through and including
                                          confirmation of the Debtors’ Chapter 11 Plan
Amount of Compensation Sought as $43,230.00
Actual, Reasonable, and Necessary for the
Estimated Period:
Amount of Expense Reimbursement $0.00

3
  See Fourth Interim Application For Allowance and Payment of Compensation and Reimbursement of Expenses of
Carr, Riggs & Ingram LLC as Tax Advisors to Debtors for Services Rendered From October 1, 2018 Through
January 31, 2019 [D.E. 1328]; Third Interim Application For Allowance and Payment of Compensation and
Reimbursement of Expenses of Carr, Riggs & Ingram LLC as Tax Advisors to Debtors for Services Rendered From
June 1, 2018 Through September 30, 2018 [D.E. 1249]; Second Interim Application For Allowance and Payment of
Compensation and Reimbursement of Expenses of Carr, Riggs & Ingram LLC as Tax Advisors to Debtors for
Services Rendered From February 1, 2018 Through May 31, 2018 [D.E. 1077]; and First Interim Application For
Allowance and Payment of Compensation and Reimbursement of Expenses of Carr, Riggs & Ingram LLC as Tax
Advisors to Debtors for Services Rendered From June 1, 2017 Through January 31, 2018 [D.E. 966].
4
  As further detailed in the Application, the Court has vacated the Compensation Order.
5
  See Order Dismissing Chapter 11 Case of Debtor RMS Titanic, Inc. and Amending Order Granting Motion for
Joint Administration of Chapter 11 Cases [D.E. 1336].


                                                     2
              Case 3:16-bk-02232-JAF            Doc 156        Filed 08/13/19      Page 3 of 30




Sought as Actual, Reasonable, and
Necessary for the Estimated Period:
Total     Compensation       and      Expense $43,230.00
Reimbursement       Requested       for   the
Estimated Period:
            Summary of Past Requests for Compensation and Prior Payments
Total Amount of Compensation Previously $118,039.70
Requested Pursuant to the Interim
Compensation Order to Date:
Total Amount of Expense Reimbursement $749.32
Previously Requested Pursuant to the
Interim Compensation Order to Date:
Total Compensation Approved Pursuant to $53,330.11
the Interim Compensation Order to Date:
Total Expense Reimbursement Approved $0.00
Pursuant to the Interim Compensation
Order to Date:
Compensation Sought in this Application $117,023.09
Not Yet Allowed (includes compensation
for the Estimated Period):
Expense Reimbursement Sought in this $685.12
Application Not Yet Allowed:
Amount of Original N/A                        Current Balance: $0.00
Retainer:
Blended Hourly           $154.75              Cumulative:      $154.75
Rate this
Application:
This is an interim or final application:      Final


                                   PRIOR APPLICATIONS FILED

                                       Requested                         Approved            Paid           Holdback

Filed         Period   Fees           Hrs.    Blended       Exps.    Fees      Exps.      Total
                                              Rate
               6/1/17
    3/1/18             $63,392.70 403.1 $157.27 $537.41 Pending Pending $53,330.116 $10,600.00
              through
              1/31/18
               2/1/18
    6/27/18           $25,069.00 149.2 $168.02 $106.43 Pending Pending     0.00     $25,069.00
              through
              5/31/18


6
 This amount was paid to the Applicant pursuant to the August 17, 2016 Order Granting Motion to Establish
Procedures to Permit Monthly Payment of Interim Fee Applications of Chapter 11 Professionals [D.E. 141].


                                                        3
             Case 3:16-bk-02232-JAF   Doc 156   Filed 08/13/19   Page 4 of 30




              6/1/18
10/31/2018           $20,819.50 125.4 $166.02 $22.64 Pending Pending      0.00    $20,842.14
             through
             9/30/18
             10/1/18
2/28/2019             $8,758.50   68 $128.80 $18.64 Pending Pending       0.00     $8,777.14
             through
             1/31/19
       Total          $109,281.2 677.7 $158.29 $666.48 Pending Pending $53,330.11 $56,511.14




                                           4
Case 3:16-bk-02232-JAF   Doc 156   Filed 08/13/19   Page 5 of 30
             Case 3:16-bk-02232-JAF              Doc 156       Filed 08/13/19         Page 6 of 30




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

    In re:                                                         Case No. 3:16-bk-02232-JAF

    PREMIER EXHIBITIONS, INC., et al.,1                            Chapter 11 (Jointly

                                                                   Administered)

      Debtors.


             FINAL APPLICATION FOR ALLOWANCE AND PAYMENT OF
     COMPENSATION AND REIMBURSEMENT OF EXPENSES OF CARR, RIGGS &
     INGRAM LLC AS TAX ADVISORS TO DEBTORS FOR SERVICES RENDERED
      FROM JUNE 1, 2017 THROUGH JUNE 30, 2019, AND FOR ESTIMATED FEES
         THROUGH AND INCLUDING CONFIRMATION OF THE DEBTORS’
                             CHAPTER 11 PLAN

         Carr, Riggs & Ingram LLC (the “Applicant”), as tax advisors to Premier Exhibitions, Inc.

and certain of its affiliates, as Debtors and Debtors in Possession (the “Debtors”), pursuant to

Section 330 of Title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy

Code”) and Rule 2016(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), hereby files its Final Application for Allowance and Payment of Compensation and

Reimbursement of Expenses of Carr, Riggs & Ingram LLC as Tax Advisors to Debtors (the

“Application”) for allowance of compensation for professional services provided in the amount

of $135,881.70 and reimbursement of actual and necessary expenses in the amount of $685.18

incurred during the period of June 1, 2017 through and including June 30, 2019 (the “Actual

Period”) and for allowance of compensation for professional services of $43,230.00 and

reimbursement of actual and necessary expenses in the amount of $0.00 estimated to be incurred

1
 The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC,
Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed Corp. (7309). The Debtors’ service
address is 3045 Kingston Court, Suite I, Peachtree Corners, Georgia 30071.

                                                         1
            Case 3:16-bk-02232-JAF        Doc 156      Filed 08/13/19   Page 7 of 30




from July 1, 2019 up to and including confirmation of the Debtors’ Plan (as defined below) (the

“Estimated Period” and, together with the Actual Period, the "Application Period"). In support

thereof, the Applicant states:

                RETENTION OF APPLICANT AND REQUESTED AWARD

       1.      This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(A). Venue is proper

before this Court pursuant to 28 U.S.C. § 1408. The statutory predicates for the relief requested

herein are sections 328, 330, 331 and 503(b) of the Bankruptcy Code.

       2.      On June 14, 2016 (the “Petition Date”), the Debtors each filed a voluntary petition

in this Court for relief under chapter 11 of the Bankruptcy Code, commencing the above-

captioned case (the “Bankruptcy Case”).

       3.      On April 28, 2017, the Debtors submitted the Application to Employ the firm of

Carr, Riggs & Ingram LLC as tax advisors for the Debtors [D.E. 566] (the “Application to

Employ”). The Application to Employ was granted via order of this Court on May 26, 2017

[D.E. 604].

       4.      On October 26, 2017, the Debtors submitted the Debtors’ Supplemental

Application for Entry of an Order Authorizing Employment and Retention of Carr, Riggs &

Ingram LLC as Tax Advisors to the Debtors in Possession Nunc Pro Tunc to September 7, 2017

[D.E. 799] (the “Supplemental Application”). The Supplemental Application was granted via

order of this Court on December 11, 2017 [D.E. 848] expanding the scope of the Debtors’

retention and employment of the Application as tax advisors for the sale of all or some

combination of a portion of the Debtors’ assets.




                                                   2
                   Case 3:16-bk-02232-JAF              Doc 156       Filed 08/13/19        Page 8 of 30




              5.       Subsequent to the Debtors’ Application for employment, the Debtors filed its

     Motion to Establish Procedures to Permit Monthly Payment of Interim Fee Applications of

     Chapter 11 Professionals [D.E. 89] which was approved by the Court’s Order entered on August

     17, 2016 [D.E. 141] (the “Compensation Order”).

              6.       The Applicant submits this Application, pursuant to Sections 328, 330, 331 and

     503(b) of the Bankruptcy Code, Bankruptcy Rule 2016 and the Guidelines of the United States

     Trustee (the “Guidelines”).          The Applicant requests a final award of fees incurred by the

     Applicant for services rendered during the Actual Period, as tax advisors to the Debtors, in the

     amount of $135,881.70 and reimbursement for the actual and necessary expenses incurred by the

     Applicant during the Application Period in the amount of $685.12; comprised of fee statements

     issued to the Debtors pursuant to the Compensation Order as follows:

                                                                                                            Total Fees &
     Debtor             Invoice No.             Month                  Fees            Expenses              Expenses
Premier
Exhibitions NYC,
Inc.                       16371848 October 2017                  $108.00                  $0          $108.00
Premier
Exhibitions NYC,
Inc.                       16355186 September 2017                $322.00               $60.00         $382.00
Premier
Exhibitions NYC,
Inc.                       16326844 July 2017                     $441.00                  $0          $441.00

Premier
Exhibitions NYC,
Inc.                       16715573 Estimated fees                $800.00                  $0         $800.00

Premier Exhibition
Management, LLC            16631909 February 2019                 $910.00                  $0         $910.00
Premier Exhibition
Management, LLC            16593196 December 2018                 $2,211.00                $0         $2,211.00
Premier Exhibition        165765872 November 2018                 $593.00                  $0         $593.00
     2
       There is a discrepancy in invoice no. 16576587 for the total amount billed for K. Peniston. The invoice reflects an
     amount of $300.00 billed for 2.5 hours of serviced rendered at $150.00 per hour. The correct amount is $375.00. The
     figures shown in this fee application reflect the correct amount.


                                                              3
                    Case 3:16-bk-02232-JAF     Doc 156     Filed 08/13/19     Page 9 of 30




Management, LLC
Premier Exhibition
Management, LLC           16534007 September 2018       $8,103.50            $0      $8,103.50
Premier Exhibition
Management, LLC           16503843 July 2018            $756.50              $0      $756.50
Premier Exhibition
Management, LLC           16487449 June 2018            $1,340.00            $0      $1,340.00
Premier Exhibition
Management, LLC           16482575 May 2018             $7,088.00            $0      $7,088.00
Premier Exhibition
Management, LLC           16468851 April 2018           $870.00              $0      $870.00
Premier Exhibition
Management, LLC           16403488 January 2018          $3,107.00           $0       $3,107.00
Premier Exhibition
Management, LLC           16382123 November 2017         $ 465.00            $0       $465.00
Premier Exhibition
Management, LLC           16371816 October 2017          $1,686.00           $0       $1,686.00
Premier Exhibition
Management, LLC           16355185 September 2017        $5,975.00           $0       $5,975.00
Premier Exhibition
Management, LLC           16338922 August 2017           $1,296.00           $0       $1,296.00
Premier Exhibition
Management, LLC           16338921 August 2017           $4,694.00           $0       $ 4,694.00
Premier Exhibition
Management, LLC           16326845 July 2017             $1,668.00           $0       $1,668.00

Premier Exhibition
Management, LLC           16714827 Estimated fees       $8,615.00            $0      $8,615.00
Premier Exhibition
Management, LLC           16715570 Estimated fees       $8,615.00            $0      $8,615.00

Premier
Exhibitions, Inc.         16666982 April 2019           $1,663.00            $0      $1,663.00
Premier
Exhibitions, Inc.         16631908 March 2019           $2,936.50            $0      $2,936.50
Premier
Exhibitions, Inc.         16611953 February 2019        $4,239.00            $0      $4,239.00
Premier
Exhibitions, Inc.         16599445 January 2019         $726.00              $0      $726.00
Premier
Exhibitions, Inc.         16576575 November 2018        $891.00              $0      $891.00
Premier
Exhibitions, Inc.         16560616 October 2018         $4,011.50       $18.64       $4,030.14
Premier
Exhibitions, Inc.         16534023 September 2018       $1,055.50            $0      $1,055.50
Premier                   16504289 July 2018            $3,026.50           $9.87    $3,036.37


                                                    4
                Case 3:16-bk-02232-JAF      Doc 156     Filed 08/13/19    Page 10 of 30




Exhibitions, Inc.
Premier
Exhibitions, Inc.     16487446 June 2018              $5,850.00           $0      $5,850.00
Premier
Exhibitions, Inc.     16482573 May 2018               $8,983.00      $106.43      $9,089.43
Premier
Exhibitions, Inc.     16468848 April 2018             $4,410.00           $0      $4,410.00
Premier
Exhibitions, Inc.   16403487    January 2018          $6,275.00           $0      $ 6,275.00
Premier
Exhibitions, Inc.   16391140    December 2017         $318.00             $0      $318.00
Premier
Exhibitions, Inc.   16382122    November 2017         $489.00             $0      $489.00
Premier
Exhibitions, Inc.   16371854    October 2017          $1,554.00           $0      $1,554.00
Premier
Exhibitions, Inc.   16355184    September 2017        $2,344.00      $419.00      $ 2,763.00
Premier
Exhibitions, Inc.   16338923    August 2017           $12,754.50         $50.06   $12,804.56
Premier
Exhibitions, Inc.   16338920    August 2017           $1,491.00           $0      $1,491.00
Premier
Exhibitions, Inc.   16326840    July 2017             $3,388.00           $0      $3,388.00
Premier
Exhibitions, Inc.   71022       June 2017             $3,827.00           $0      $3,827.00

Premier
Exhibitions, Inc.     16714825 Estimated fees         $8,615.00           $0      $8,615.00
Premier
Exhibitions, Inc.     16715569 Estimated fees         $8,615.00           $0      $8,615.00

Dinosaurs
Unearthed Corp.       16631911 March 2019             $371.00             $0      $371.00
Dinosaurs
Unearthed Corp.       16576593 November 2018          $326.00             $0      $326.00
Dinosaurs
Unearthed Corp.       16503776 July 2018              $687.50            $12.77   $700.27
Dinosaurs
Unearthed Corp.       16482402 May 2018               $1,739.00           $0      $1,739.00
Dinosaurs
Unearthed Corp.       16468853 April 2018             $1,979.00           $0      $1,979.00
Dinosaurs
Unearthed Corp.       16391144 December 2017          $900.00             $0      $900.00
Dinosaurs
Unearthed Corp.       16382124 November 2017          $827.00             $0      $827.00
Dinosaurs             16371852 October 2017           $832.50             $0      $ 832.50


                                                 5
                 Case 3:16-bk-02232-JAF       Doc 156      Filed 08/13/19    Page 11 of 30




Unearthed Corp.
Dinosaurs
Unearthed Corp.          16355187 September 2017         $1,303.00          $8.35      $1,311.35
Dinosaurs
Unearthed Corp.          16338412 August 2017            $3,950.70           $0        $ 3,950.70
Dinosaurs
Unearthed Corp.          16326841 July 2017              $2,597.00           $0        $2,597.00
Dinosaurs
Unearthed Corp.             71023 June 2017              $780.00             $0        $780.00

Dinosaurs
Unearthed Corp.          16714829 Estimated fees         $3,150.00           $0       $3,150.00
Dinosaurs
Unearthed Corp.          16715571 Estimated fees         $4,885.00           $0       $4,885.00


            7.      This request is the Applicant’s final application to the Court for compensation and

     reimbursement of expenses for services rendered as tax advisors to the Debtors.                No

     understanding exists between the Applicant and any other person for the sharing of

     compensation sought by the Applicant, except among the partners and associates of the

     Applicant.

            In accordance with the Guidelines, the following exhibits are annexed to this Application:

            Exhibit 1:      Summary of Professional Time;

            Exhibit 2:      Summary of Professional Time by Task Category;

            Exhibit 3:      Summary and Breakdown of Requested Reimbursement of Expenses and
                            Disbursements; and

            Exhibit 4:      Detailed Description of the Services Rendered and Expenses and
                            Disbursements.

            8.      The Applicant has expended a total of 878.1 hours during the Actual Period in

     rendering necessary and beneficial services to the Debtors and estimates expending 304 in

     rendering necessary and beneficial services to the Debtors during the Estimated Period. Exhibit

     1 contains a list of the Applicant’s professionals who have provided and are expected to provide

     services to the Debtors during the Application Period, the hourly rate charged by each and a


                                                     6
             Case 3:16-bk-02232-JAF       Doc 156      Filed 08/13/19     Page 12 of 30




summary of time expended, or the estimate of the time estimated to be expended, as applicable,

by each. Exhibit 2 contains a summary of professional time by task. Exhibit 3 contains a

summary of the Applicant’s total actual and necessary out-of-pocket expenses and

disbursements, on behalf of the Debtors, for which the Applicant seeks reimbursement in

accordance with Section 330(a)(2) of the Bankruptcy Code, the Bankruptcy Rules and the

Guidelines. The expenses and disbursements summarized in Exhibit 3 are those which the

Applicant typically would invoice to its non-bankruptcy clients. Exhibit 4 contains: (i) a daily

description of the services rendered and the hours expended (or estimated to be rendered and

expended, as applicable) by the various professionals of the Applicant who performed services in

this case; and (ii) a detailed schedule of the expenses and disbursements for which the Applicant

seeks reimbursement. The Applicant has prepared Exhibit 4 based on, among other things,

contemporaneous daily time records maintained by the Applicant’s professionals who rendered

services in this case.

                                         BACKGROUND

        9.      The factual background regarding the Debtors, including their business

operations, capital and debt structure, and the events leading to the filing of this bankruptcy case,

are set forth in detail in the Chapter 11 Case Management Summary [D.E. 8] (the “Case

Summary”).

        10.     The Debtors continue to manage and operate their business as debtors in

possession under Bankruptcy Code sections 1107 and 1108.

        11.     On August 24, 2016, the United States Trustee appointed an Official Committee

of Unsecured Creditors and an Official Committee of Equity Security Holders [D.E. 166, 167].




                                                 7
            Case 3:16-bk-02232-JAF        Doc 156     Filed 08/13/19     Page 13 of 30




                       INDEXING OF TASKS BY ACTIVITY CODES

       12.     As set forth in the Exhibits to this Application, the Applicant has organized its

time records into the categories listed below.

       A.      2018 Federal and State Corporation Tax Returns

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of 2018 federal and state corporate tax

returns.

       The Applicant expended a total of 14.4 hours in this category and is requesting $1,728.00

for the services rendered in this category.

       B.      2018 Federal and State Partnership Tax Returns

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of 2018 federal and state partnership tax

returns.

       The Applicant expended a total of 8.7 hours in this category and is requesting $1,281.00

for the services rendered in this category.

       C.      Review and Preparation of 2017 Amended Partnership Tax Returns

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation of the Debtors’ 2017 amended tax returns.

       The Applicant expended a total of 53.1 hours in this category and is requesting $7,005.50

for the services rendered in this category.

       D.      Review and Preparation of 2016 Amended Corporation Tax Returns

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of 2016 amended U.S. and State corporate

income tax returns.


                                                 8
            Case 3:16-bk-02232-JAF        Doc 156   Filed 08/13/19     Page 14 of 30




       The Applicant expended a total of 72.7 hours in this category and is requesting $9,450.50

for the services rendered in this category.

       E.      Review and Preparation of 2016 Amended Corporation Tax Returns and
               Assistance with Sale and Purchase Price Allocation

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of 2016 amended U.S. and State

corporation income tax returns, in addition to providing assistance with the bankruptcy sale and

purchase price allocation.

       The Applicant expended a total of 17.6 hours in this category and is requesting $2,936.50

for the services rendered in this category.

       F.      Review and Preparation of 2016 Amended Corporation Tax Returns and 2018
               Tax Returns

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of 2016 amended U.S. and State

corporation income tax returns, in addition to preparation of U.S. and state corporation income

tax returns for the year ended December 31, 2018 and related accounting and processing.

       The Applicant expended a total of 12.5 hours in this category and is requesting $1,663.00

for the services rendered in this category.

       G.      2015 Oregon Tax Returns

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of the Debtors’ 2015 income tax returns

for the state of Oregon.

       The Applicant expended a total of 2.6 hours in this category and is requesting $326.00 for

the services rendered in this category.




                                               9
            Case 3:16-bk-02232-JAF        Doc 156     Filed 08/13/19   Page 15 of 30




       H.      Reconciliation and Review of 2016 and 2017 Tax Amended Returns

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of 2016 and 2017 amended tax returns.

       The Applicant expended a total of 14.3 hours in this category and is requesting $2,210.00

for the services rendered in this category.

       I.      2015 and 2016 Income Tax Returns

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of the Debtors’ 2015 and 2016 income tax

returns.

       The Applicant expended a total of 293.2 hours in this category and is requesting $39,075

for the services rendered in this category.

       J.      Reconciliation and Review of 2017 Tax Returns and Penalty Abatement Response
               for IRS Tax Notices

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of 2017 tax returns and penalty abatement

response for IRS tax notices.

       The Applicant expended a total of 49.5 hours in this category and is requesting $8,103.50

for the services rendered in this category.

       K.      2015 and 2016 Income Tax Returns Reconciliation and Potential Section 382
               Event

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of the Debtors 2015 and 2016 income tax

returns and reconciliation and potential section 382 event.

       The Applicant expended a total of 48.4 hours in this category and is requesting $8,876.50

for the services rendered in this category.


                                                10
            Case 3:16-bk-02232-JAF        Doc 156    Filed 08/13/19    Page 16 of 30




       L.      Reconciliation and Review of 2017 Tax Returns and Penalty Abatement Response
               for NY Tax Notices

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of 2017 tax returns and penalty abatement

response for NY tax notices.

       The Applicant expended a total of 8.2 hours in this category and is requesting $1,055.50

for the services rendered in this category.

       M.      Reconciliation of Accounts and Preparation of 2017 Returns

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of 2017 tax returns.

       The Applicant expended a total of 4.6 hours in this category and is requesting $687.50 for

the services rendered in this category.

       N.      Preparation of 2015 CA Return and 2017 Income Tax Returns

       The Applicant provided tax services to the Debtors including preparation and review of

the Debtors’ 2015 CA return in response to notice received and preparation and review of the

Debtors’ 2017 tax returns.

       The Applicant expended a total of 13.5 hours in this category and is requesting $1,739.00

for the services rendered in this category.

       O.      Preparation of Ohio quarterly CAT Returns

       The Applicant provided tax services to the Debtors including gathering information and

preparation of Ohio quarterly CAT returns, and review and response of California tax notice and

preparation of 2017 tax returns.

       The Applicant expended a total of 15.1 hours in this category and is requesting $1,979.00

for the services rendered in this category.



                                               11
            Case 3:16-bk-02232-JAF        Doc 156       Filed 08/13/19    Page 17 of 30




       P.      2015 and 2016 Income Tax Returns and Evaluation of Ownership Change and
               Potential Section 382 Event

       The Applicant provided tax services to the Debtors including gathering information and

reconciliation of accounts and preparation and review of the Debtors 2015 and 2016 income tax

returns and evaluation of ownership change and potential section 382 event.

       The Applicant expended a total of 55.6 hours in this category and is requesting

$13,393.00 for the services rendered in this category

       Q.      General Tax Services

       The Applicant provided general tax-related services to the Debtors.

       The Applicant expended a total of 130.0 hours in this category and is requesting

$18,276.70 for the services rendered in this category.

       R.      Tax Services Related to Chapter 11 Exit Strategies

       The Applicant provided tax related services including evaluating possible deal structures

and legal/tax considerations from the sale of the company as it relates to an exit strategy for these

chapter 11 cases.

       The Applicant expended a total of 51.2 hours in this category and is requesting

$14,050.50 for the services rendered in this category.

       S.      Tax Services Related to Loss Carry Forward Issues

       The Applicant provided tax related services including evaluating a potential ownership

change and the tax implications associated with loss carry forward issues.

       The Applicant expended a total of 1.0 hours in this category and is requesting $318.00 for

the services rendered in this category.




                                                 12
            Case 3:16-bk-02232-JAF        Doc 156     Filed 08/13/19   Page 18 of 30




       T.      Tax Services Related to Ohio Quarterly Commercial Activity Tax Returns

       The Applicant provided tax related services regarding research related to accrued rent and

required withholding and prepared Ohio quarterly commercial activity tax returns for Debtor

Dinosaurs Unearthed Corp.

       The Applicant expended a total of 4.9 hours in this category and is requesting $827.00 for

the services rendered in this category.

       U.      Review and Preparation of 2019 Corporation Tax Returns (Estimated Fees)

       The Applicant will provide tax services to the Debtors including gathering information

and reconciliation of accounts and preparation and review of 2017 U.S. and State corporation

income tax returns, preparation and review of U.S. and State partnership income tax returns, and

related accounting and processing.

       The Applicant estimates expending a total of 163 hours in this category and is requesting

$22,850.00 for the services to be rendered in this category.

       V.      Review and Preparation of 2017 Amended Corporation Tax Returns and 2018
               U.S. and Partnership Tax Returns (Estimated Fees)

       The Applicant will provide tax services to the Debtors including gathering information

preparation and review of 2019 U.S. and State corporation income tax returns, and related

accounting and processing.

       The Applicant estimates expending a total of 122 hours in this category and is requesting

$17,230.00 for the services to be rendered in this category.

       W.      Review and Preparation of Amended 2018 Partnership Tax Returns (Estimated
               Fees)

       The Applicant will provide tax services to the Debtors including gathering information

and reconciliation of accounts and preparation and review of 2018 U.S. and State partnership

income tax returns, and related accounting and processing.


                                                13
          Case 3:16-bk-02232-JAF          Doc 156     Filed 08/13/19   Page 19 of 30




        The Applicant estimates expending a total of 19 hours in this category and is requesting

$3,150.00 for the services to be rendered in this category.

                        EVALUATION OF SERVICES RENDERED;
                         FIRST COLONIAL CONSIDERATIONS

        13.    This Application has presented the nature and extent of the professional services

the Applicant has rendered in connection with its representation of the Debtors for which the

Applicant seeks compensation. The recitals set forth in the daily diaries attached hereto

constitute only a summary of the time spent. A mere reading of the time summary annexed

hereto alone cannot completely reflect the full range of services the Applicant rendered and the

complexity of the issues and the pressures of time and performance which have been placed on

the Applicant in connection with these cases.

        14.    American Benefit Life Ins. Co. v. Baddock (In re First Colonial Corp.), 544 F.2d

1291 (5th Cir. 1977), enumerates twelve factors a bankruptcy court should evaluate in awarding

fees.   First Colonial remains applicable in the Eleventh Circuit to the determination of

reasonableness of fees to be awarded under the Bankruptcy Code. Grant v. George Schumann

Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990); Collier on Bankruptcy, 330.05[2] [a] at 330-

33 through 330-37 (L. King 15th ed. 1991); see also Bonner v. City of Prichard, 661 F.2d 1206,

1209 (11th Cir. 1981). The twelve factors are:

        (1)    The time and labor required;
        (2)    The novelty and difficulty of the questions presented;
        (3)    The skill required to perform the legal services properly;
        (4)    The preclusion from other employment by the attorney due to acceptance of the
               case;
        (5)    The customary fee for similar work in the community;
        (6)    Whether the fee is fixed or contingent;
        (7)    The time limitations imposed by the client or circumstances;
        (8)    The amount involved and results obtained;
        (9)    The experience, reputation and ability of the attorneys;
        (10)   The undesirability of the case;



                                                 14
            Case 3:16-bk-02232-JAF        Doc 156     Filed 08/13/19     Page 20 of 30




       (11)    The nature and length of the professional relationship with the client; and
       (12)    Awards in similar cases.

First Colonial, 544 F.2d at 1298-99.

       1.      Based on the standards set forth in Section 330 of the Bankruptcy Code and First

Colonial, the Applicant believes that the fair and reasonable value of its services rendered during

the period covered by this Application and services to be rendered through and including the

Application Period, is $135,881.70 plus expenses of $685.12.

       A.      Time, Nature and Extent of Services Rendered, Results Obtained and
               Related First Colonial Factors

       2.      The foregoing summary, together with the exhibits attached hereto, details the

time, nature and extent of the professional services of the Applicant rendered (or, for the

Estimated Period, to be rendered) for the benefit of the estates during the period covered by this

Application. The total number of hours expended— 878.1 hours during the Actual Period—and

to be expended—304.0 hours during the Estimated Period—reveals the extensive time devoted

to this matter by the Applicant on a vast spectrum of issues which have arisen in this case during

the period covered by this Application.

         B.     Novelty and Difficulty of Questions Presented

       3.      The issues that have arisen (and that are estimated to arise) in this case during the

Application Period demanded and will continue to demand a high level of skill. The Applicant

spent considerable time reviewing documents and the Debtors’ operations. Specifically, the

Applicant spent considerable time in analyzing complex tax issues associated with the unique

nature of the debtors’ businesses, including the review of issues associated with the sale to

Premier Acquisition and the associated purchase price allocation in order to advise the Debtors

on matters related to the plan and disclosure statement.




                                                15
            Case 3:16-bk-02232-JAF        Doc 156     Filed 08/13/19       Page 21 of 30




         C.       Skill Requisite to Perform Services Properly

       4.        In rendering services to the Debtors, the Applicant has demonstrated substantial

skill and expertise in the areas of tax and accounting services. The issue outlined in the

paragraph above required significant skill on the part of the Applicant.

       D.        Preclusion from Other Employment by Professional due to Acceptance of
                 Case

       5.        The Applicant has devoted substantial time in the representation of the Debtors as

more fully appears on Exhibit 1. The Applicant is aware of no other specific employment that

was precluded as a result of its accepting this case, but had the Applicant not accepted this

employment, the time spent in this case would have been spent on other matters that would pay

an hourly compensation on a current basis.

            E.   Customary Fee

       6.        The hourly rate charged (and estimated to be charged) by the Applicant as set

forth in Exhibits 1 and 2 ranges from $65 to $470, which is customary for professionals of

similar skill and experience.

       7.        The hourly rate charged for professionals who worked (and are anticipated to

continue to work) on this case are as follows:



                                           Professionals
                                 Name                   Hourly Rate
                        J. Allen                 $      65.00
                        J. Cobb                  $      65.00
                        B. Edwards               $      65.00
                        M. King                  $      65.00
                        N. Merchant              $      65.00
                        A. Morrow                $     110.00
                        C. Cartee                $     110.00



                                                 16
            Case 3:16-bk-02232-JAF        Doc 156      Filed 08/13/19     Page 22 of 30




                       R. Gentry                  $     135.00
                       K. Peniston                $     150.00
                       D. Berman                  $     300.00
                       J. Lahm                    $     360.00
                       C. Clayton                 $     360.00
                       D. Stein                   $     470.00

       F.      Whether Fee is Fixed or Contingent

       8.      The Applicant’s compensation in this matter is subject to approval of the Court

and is, therefore, contingent. The Court should consider this factor, which militates in favor of a

fee award in the amount requested. The amount requested is consistent with what the Applicant

would charge its clients in other non-contingent, bankruptcy and commercial cases.

       G.      Time Limitations Imposed by Client or Other Circumstances

       9.      The circumstances of this case occasionally imposed serious time constraints on

the Applicant due to the necessity for rapid resolution of significant issues.

       H.      Experience, Reputation and Ability of Professionals

       10.     The Applicant is an established accounting firm and its members and associates

working on this case are experienced in matters of this kind. The Applicant enjoys a fine

reputation and has demonstrated substantial ability in the fields of state and federal tax issues and

bankruptcy issues.

         I.    “Undesirability” of Case

       11.     This case is not undesirable. The Applicant is privileged to have the opportunity

to represent the Debtors.


       J.      Nature and Length of Professional Relationship with Client

       12.     The Debtors and Applicant’s professional relationship began on March 27, 2017.



                                                 17
            Case 3:16-bk-02232-JAF      Doc 156     Filed 08/13/19     Page 23 of 30




       K.      Awards in Similar Cases

       13.     The amount requested by the Applicant is reasonable in terms of awards in cases

of similar magnitude and complexity. The compensation that the Applicant requests comports

with the mandate of the Bankruptcy Code, which directs that services be evaluated in light of

comparable services performed in non-bankruptcy cases in the community.

                                       CONCLUSION

       WHEREFORE, the Applicant respectfully requests the Court to enter an order (i)

awarding it the sum of $135,881.70 as compensation for services rendered and $685.12 as

reimbursement for actual and necessary expenses incurred during the course of the Applicant’s

representation of the Debtors during the Application Period; (ii) authorizing and directing the

Debtor to pay the Applicant 100% of the compensation in the amount of $135,881.70 and

100% of Costs in the amount of $ $685.12 for a total amount of $136,566.88 less any amounts

paid to date, representing the aggregate fees and costs sought by the Applicant herein; and (iii)

100% of the compensation for services to be rendered and expenses to be incurred during the

Estimated Period in the amount of $43,230.00 in estimated fees and $0.00 in estimated

expenses to be incurred, and granting such other and further relief as the Court deems

appropriate.



                [Remainder of Page Intentionally Left Blank; Signatures follow]




                                               18
Case 3:16-bk-02232-JAF   Doc 156   Filed 08/13/19   Page 24 of 30
      Case 3:16-bk-02232-JAF        Doc 156      Filed 08/13/19    Page 25 of 30




                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF on August 13, 2019. I also
certify that the foregoing document is being served this day on the following counsel of
record via transmission of Electronic Filing generated by CM/ECF:

Jay B. Verona, Esq.                           Scott E. Bomkamp, Esq.
Shumaker, Loop & Kendrick, LLP                Office of the United States Trustee
101 E. Kennedy Blvd., Suite 2800              Middle District of Florida
Tampa, FL 33602                               400 W. Washington Street, Suite 1100
(813) 229-7600                                Orlando FL 32801
jverona@slk-law.com                           (407) 648-6301 ext. 150
Attorneys for George F. Eyde                  scott.e.bomkamp@usdojgov
Orlando, LLC and Louis J. Eyde                Attorneys for Guy G. Gebhardt,
Orlando, LLC                                  Acting U.S. Trustee for Region 21

Scott M. Grossman, Esq.                       Ari Newman, Esq.
Greenberg Traurig                             Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000       333 S.E. 2nd Avenue, Suite 4400
Fort Lauderdale, FL 33301                     Miami, FL 33131
(954) 768-5212                                (305) 579-0500
grossmansm@gtlaw.com                          newmanar@gtlaw.com
Attorneys for Lang Feng, Haiping Zou,         Attorneys for Lang Feng, Haiping Zou,
Jihe Zhang, and High Nature Holdings          Jihe Zhang, and High Nature Holdings
Limited                                       Limited

Jason B. Burnett, Esq.                        Andrew T. Jenkins, Esq.
GrayRobinson, P.A.                            Bush Ross, P.A.
50 N. Laura Street, Suite 1100                P.O. Box 3913
Jacksonville, FL 32202                        Tampa, FL 33601-3913
(904) 598-9929                                (813) 224-9255
jason.burnett@gray-robinson.com               ajenkins@bushross.com
Attorneys for 417 Fifth Avenue Real Estate,   Attorneys for Bank of America, N.
LLC
      Case 3:16-bk-02232-JAF         Doc 156    Filed 08/13/19    Page 26 of 30




Theodore B. Randles, Esq.                    Kathy A. Jorrie, Esq.
U.S. Dept. of Justice                        Pillsbury Winthrop Shaw Pittman LLP
1100 L Street NW, Suite 10060                725 S. Figueroa Street, Suite 2800
Washington, DC 20005                         Los Angeles, CA 90017
(202) 307-3242                               (213) 488-7251
Theodore.B.Randles@usdoj.gov                 Kathy.jorrie@pillsburylaw.com
Attorneys for the United States Department   Attorneys for AEG Live, Inc.
of Commerce, National Oceanic and
Atmospheric Administration

Brian D. Equi, Esq.                          J. Ellsworth Summers, Jr., Esq.
Goldberg Segalla, LLP                        Burr Forman, LLP
121 S. Orange Avenue, Suite 1500             50 N. Laura Street, Suite 3000
Orlando, FL 32801                            Jacksonville, FL 32202
(407) 458-5608                               (904) 232-7200
bequi@goldbergsegalla.com                    esummers@burr.com
salamina@goldbergsegalla.com                 Attorneys for Michael J. Little
sherndon@goldbergsegalla.com
Attorneys for Structure Tone, Inc.

Norman P. Fivel, Esq.                        D. Marcus Braswell, Jr., Esq.
Assistant Attorney General                   Sugarman & Susskind, P.A.
Office of the New York State Attorney        100 Miracle Mile, Suite 300
General                                      Coral Gables, FL 33134
Civil Recoveries Bureau, Bankruptcy          (305) 529-2801
Litigation Unit                              mbraswell@sugarmansusskind.com
The Capitol                                  Attorneys for Theatrical Protective Union,
Albany, NY 12224-0341                        Local No. One, IATSE
(518) 776-2264
norman.fivel@ag.ny.gov
Attorneys for New York Dept. of Taxation
and Finance

Chris Broussard, Esq.                        Richard R. Thames, Esq.
Suzy Tate, Esq.                              Thames Markey & Heekin, P.A.
Suzy Tate, P.A.                              50 N. Laura Street, Suite 1600
14502 N. Dale Mabry Highway, Suite 200       Jacksonville, FL 32202
Tampa, FL 33618                              (904) 358-4000
(813) 264-1685                               rrt@tmhlaw.net
cbrouss@suzytate.com                         Attorneys for Official Committee of
suzy@suzytate.com                            Unsecured Creditors
Attorneys for The Armada Group GP, Inc.
      Case 3:16-bk-02232-JAF          Doc 156   Filed 08/13/19    Page 27 of 30




Avery Samet, Esq.                            Peter J. Gurfein, Esq.
Jeffrey Chubak, Esq.                         Roye Zur, Esq.
Storch Amini & Munves PC                     Landau Gottfried & Berger LLP
140 East 45th Street, 25th Floor             1801 Century Park East, Suite 700
New York, NY 10017                           Los Angeles, CA 90067
(212) 490-4100                               (310) 557-0050
asamet@samlegal.com                          pgurfein@lgbfirm.com
jchubak@samlegal.com                         rzur@lgbfirm.com
Attorneys for Official Committee of          Attorneys for Official Committee of Equity Security
Unsecured Creditors                          Holders of Premier Exhibitions, Inc.

Jacob A. Brown, Esq.                         Skyler M. Tanner, Esq.
Katherine C. Fackler, Esq.                   Lane Powell PC
Akerman LLP                                  601 SW Second Avenue, Suite 2100
50 N. Laura Street, Suite 3100               Portland, OR 97204
Jacksonville, FL 32202                       tanners@lanepowell.com
(904) 798-3700                               beldingt@lanepowell.com
jacob.brown@akerman.com                      docketing-pdx@lanepowell.com
katherine.fackler@akerman.com                Attorneys for Oregon Museum of Science and Industry
Attorneys for the Official Committee of
Equity Security Holders of Premier
Exhibitions, Inc.

T. David Mitchell, Esq.                      Howard Siegel, Esq.
Brenner Kaprosy Mitchell, L.L.P.             945 McKinney Street, PMB 434
30050 Chagrin Blvd., Suite 100               Houston, TX 77002
Pepper Pike, OH 44124                        (713) 984-4801
(216) 292-5555                               howard@eucinv.com
tdmitchell@brenner-law.com                   Attorney for Euclid Investments, LP
Attorneys for CRI Properties, Ltd.           And Euclid Claims Recovery LLC

Susan R. Sherrill-Beard, Esq.
U.S. Securities and Exchange Commission
Office of Reorganization
950 East Paces Ferry Road, N.E.
Suite 900
Atlanta, GA 30326
(404) 842-7626
sherrill-beards@sec.gov
atlreorg@sec.gov
Attorneys for U.S. Securities and Exchange
Commission

Via U.S. Mail
      Case 3:16-bk-02232-JAF   Doc 156   Filed 08/13/19    Page 28 of 30




A-1 Storage and Crane                ABC Imaging
2482 197th Avenue                    5290 Shawnee Road, Suite 300
Manchester, IA 52057                 Alexandria, VA 22312

A.N. Deringer, Inc.                  ATS, Inc.
PO Box 11349                         1900 W. Anaheim Street
Succursale Centre-Ville              Long Beach, CA 90813
Montreal, QC H3C 5H1

Broadway Video                       CBS Outdoor/Outfront Media
30 Rockefeller Plaza                 185 US Highway 48
54th Floor                           Fairfield, NJ 07004
New York, NY 10112

Dentons Canada LLP                   Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor          709 Miner Avenue
Vancouver, BC V6C 3R8                Scarborough, ON M1B 6B6

Expedia, Inc.                        George Young Company
10190 Covington Cross Drive          509 Heron Drive
Las Vegas, NV 89144                  Swedesboro, NJ 08085

Gowlings                             Hoffen Global Ltd.
550 Burrard Street                   305 Crosstree Lane
Suite 2300, Bental 5                 Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications           MNP LLP
5230 W. Patrick Lane                 15303 - 31st Avenue
Las Vegas, NV 89118                  Suite 301
                                     Surrey, BC V3Z 6X2

Morris Visitor Publications          NASDAQ Stock Market, LLC
PO Box 1584                          805 King Farm Blvd.
Augusta, GA 30903                    Rockville, MD 20850

National Geographic Society          NYC Dept. of Finance
1145 - 17th Avenue NW                PO Box 3646
Washington, DC 20036                 New York, NY 10008
      Case 3:16-bk-02232-JAF         Doc 156   Filed 08/13/19    Page 29 of 30




PacBridge Limited Partners                  Pallet Rack Surplus, Inc.
22/F Fung House                             1981 Old Covington Cross Road NE
19-20 Connaught Road                        Conyers, GA 30013
Central Hong Kong

Ramparts, Inc.                              Screen Actors Guild
d/b/a Luxor Hotel and Casino                1900 Broadway
3900 Las Vegas Blvd. South                  5th Floor
Las Vegas, NV 89119                         New York, NY 10023

Seaventures, Ltd.                           Sophrintendenza Archeologica
5603 Oxford Moor Blvd.                      di Napoli e Pompei
Windemere, FL 34786                         Piazza Museo 19
                                            Naples, Italy 80135

Syzygy3, Inc.                               Time Out New York
231 West 29th Street                        405 Park Avenue
Suite 606                                   New York, NY 10022
New York, NY 10001

TPL                                         TSX Operating Co.
3340 Peachtree Road                         70 West 40th Street
Suite 2140                                  9th Floor
Atlanta, GA 30326                           New York, NY 10018

Verifone, Inc.                              WNBC - NBC Universal Media
300 S. Park Place Blvd.                     30 Rockefeller Center
Clearwater, FL 33759                        New York, NY 10112

Jonathan B. Ross, Esq.                      United States Attorney’s Office
Gowling WLG (Canada) LLP                    Middle District of Florida
550 Burrard Street, Suite 2300, Bentall 5   300 N. Hogan Street, Suite 700
Vancouver, BC V6C 2B5                       Jacksonville, FL 32202

Christine R. Etheridge, Esq.                B.E. Capital Management Fund LP
Bankruptcy Administration                   Thomas Branziel
Wells Fargo Vendor Financial Services,      205 East 42nd Street , 14th Floor
LLC                                         New York, NY 10017
PO Box 13708                                Creditor Committee
Macon, GA 31208
     Case 3:16-bk-02232-JAF   Doc 156   Filed 08/13/19   Page 30 of 30




TSX Operating Co., LLC              Dallian Hoffen Biotechnique Co., Ltd.
c/o James Sanna                     c/o Ezra B. Jones
70 W. 40th Street                   305 Crosstree Lane
New York, NY 10018                  Atlanta, GA 30328
Creditor Committee                  Creditor Committee



                                          /s/ Daniel F. Blanks
                                                 Attorney
